MANAGED PORTFOLIO SERIES OPERATING EXPENSES LIMITATION AGREEMENT AND GUARANTEE THIS OPERATING EXPENSES LIMITATION AGREEMENT AND GUARANTEE (the “Agreement”) is made as of the 24th day of April 2015, by, between and among Managed Portfolio Series, a Delaware statutory trust (the “Trust”), on behalf of the series of the Trust listed on ScheduleA, which may be amended from time to time (the “Fund”), and Port Street Investments, LLC, a California limited liability company (“Port Street” or “Adviser”), and, with respect only to paragraph 3 below, Beacon Pointe Holdings, LLC, a California limited liability company and sole owner of Port Street (“Beacon Pointe” or “Guarantor”). WITNESSETH: WHEREAS, the Adviser renders advice and services to the Fund pursuant to the terms and provisions of an Investment Advisory Agreement between the Trust and the Adviser dated as of the12th day of November 2013, (the “Investment Advisory Agreement”); and WHEREAS, the Fund, and each of its respective classes, is responsible for all of its operating expenses unless expressly assumed by the Adviser; and WHEREAS, the Adviser desires to limit the Fund’s Operating Expenses (as that term is defined in Paragraph 2 of this Agreement) pursuant to the terms and provisions of this Agreement, and the Trust (on behalf of the Fund) desires to allow the Adviser to implement those limits; WHEREAS, the Trust (on behalf of the Fund) desires to have Beacon Pointe guarantee the performance of Port Street’s obligations under this Agreement and Beacon Pointe is willing to do so; NOW THEREFORE, in consideration of the covenants and the mutual promises hereinafter set forth, the parties, intending to be legally bound hereby, mutually agree as follows: 1. LIMIT ON OPERATING EXPENSES. The Adviser hereby agrees to limit each class of the Fund’s current Operating Expenses to an annual rate, expressed as a percentage of each class’ respective average annual net assets to the amounts listed in Appendix A (the “Annual Limits”). In the event that the annualized Operating Expenses of a class of the Fund, as accrued each day through the last calendar day of each month, exceed its Annual Limit (“Excess Expense”), the Adviser will pay to that class of the Fund the excess expense within fifteen (15) calendar days, or such other period as determined by the Board of Trustees of the Trust (the “Board”), of being notified that an excess expense payment is due.In the event that the Board of Trustees of the Trust determines that an excess expense payment due date be other than fifteen (15) calendar days, the Trust will provide the Adviser with ten (10) calendar days written notice prior to the implementation of such other excess expense payment due date. 2. DEFINITION. For purposes of this Agreement, the term “Operating Expenses” with respect to each class of the Fund, is defined to include all expenses necessary or appropriate for the operation of the Fund and each of its classes, including the Adviser’s investment advisory or management fee detailed in the Investment Advisory Agreement, any Rule 12b-1 fees and other expenses described in the Investment Advisory Agreement, but does not include any front-end or contingent deferred loads, taxes, leverage interest, brokerage commissions, acquired fund fees and expenses, expenses incurred in connection with any merger or reorganization, or extraordinary expenses such as litigation. 3.BEACON POINTE GUARANTEE.In the event that Adviser fails to fulfill its obligations under paragraph 1 above, the Trust will provide Guarantor with written notice of such failure, which notice shall detail the amount of Excess Expense owed by Adviser with respect to each class of the Fund.Guarantor agrees to pay such amounts to the Trust on behalf of the Fund and its respective classes within 5 calendar days of such notice. 4. REIMBURSEMENT OF FEES AND EXPENSES. The Adviser retains its right to receive reimbursement of any excess expense payments paid by it or Guarantor pursuant to this Agreement under the same terms and conditions as Adviser is permitted to receive reimbursement of reductions of its investment advisory fee under the Investment Advisory Agreement. 5. TERM AND TERMINATION. This Agreement shall remain in effect until July 31, 2016.This Agreement will automatically terminate if the Investment Advisory Agreement is terminated, with such termination effective upon the effective date of the Investment Advisory Agreement’s termination. 6. ASSIGNMENT. This Agreement and all rights and obligations hereunder may not be assigned without the written consent of the other party. 7. SEVERABILITY. If any provision of this Agreement shall be held or made invalid by a court decision, statute or rule, or shall be otherwise rendered invalid, the remainder of this Agreement shall not be affected thereby. 8. GOVERNING LAW. This Agreement shall be governed by, and construed in accordance with, the laws of the State of Delaware without giving effect to the conflict of laws principles thereof; provided that nothing herein shall be construed to preempt, or to be inconsistent with, any federal law, regulation or rule, including the Investment Company Act of 1940, as amended, and the Investment Advisers Act of 1940, as amended, and any rules and regulations promulgated thereunder. IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed and attested by their duly authorized officers, all on the day and year first above written. MANAGED PORTFOLIO SERIES on behalf of the series listed on ScheduleA PORT STREET INVESTMENTS, LLC By:/s/ James R. Arnold By:/s/ Graham Pierce Name:James R. Arnold Name:Graham Pierce Title:President and Principal Executive Officer Title:CEO BEACON POINTE HOLDINGS, LLC Signed with respect to Section 3 only By:/s/ Shannon Eusey Name:Shannon Eusey Title:President Appendix A Series of Managed Portfolio Series Operating Expense Limit Termination Date Port Street Quality Growth Fund July 31, 2016 Institutional Class 1.15% of average daily net assets
